DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-18 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing a first recipe step during biopharmaceutical manufacture to an operator, detecting an exception to the first recipe step, providing corrective action during biopharmaceutical manufacture to obviate the exception against acceptance criteria, confirming that the corrective action was implemented and producing an automated batch record memorializing the corrective action taken.
	The limitation of providing a first recipe step during biopharmaceutical manufacture to an operator, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. "Providing a first recipe step during biopharmaceutical manufacture to an operator" in the context of this claim encompasses the operator being manually given a first recipe step used in biopharmaceutical manufacturing.

	The limitation of providing corrective action during biopharmaceutical manufacture to obviate the exception against acceptance criteria, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. "Providing corrective action during biopharmaceutical manufacture to obviate the exception against acceptance criteria" in the context of this claim encompasses the operator manually providing corrective action during biopharmaceutical manufacture to obviate the exception against acceptance criteria.
	The limitation of confirming that the corrective action was implemented, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. "Confirming that the corrective action was implemented" in the context of this claim encompasses the operator manually confirming that the corrective action was implemented.
	The limitation of producing an automated batch record memorializing the corrective action taken, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the “automated” language, "producing an automated batch record memorializing the corrective action taken" in the context of this claim encompasses the user entering batch record data to memorialize the corrective action taken.
	This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method of claim 1, wherein steps b), c), and e) are automated steps.
	The limitation of automated steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "automated" language, "steps b), c), and e) are automated steps" in the context of this claim encompasses the user manually performing the cited steps from claim 1.
	This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to "automated" amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


	The limitation of automated steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "automated" language, "steps b) - e) are automated steps" in the context of this claim encompasses the user manually performing the cited steps from claim 2.
	This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to "automated" amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method of claim 3, wherein steps a) - e) are automated steps.
	The limitation of automated steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "automated" language, "steps a) - e) are automated steps" in the context of this claim encompasses the user manually performing the cited steps from claim 3.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to "automated" amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method of claim 1, wherein step c) is an automated step that is implemented manually by an operator.
	The limitation of step c) is an automated step that is implemented manually by an operator, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "automated" language, "step c) is an automated step that is implemented manually by an operator" in the context of this claim encompasses the user manually performing the cited steps from claim 1.
	This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to "automated" amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions 

	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method of claim 1, wherein step d) is determined from operator input.
	The limitation of step d) is determined from operator input, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  "Step d) is determined from operator input" in the context of this claim encompasses the user manually performing the cited step from claim 1.
	This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to "automated" amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the first recipe step comprises a step of obtaining an ingredient container and scanning the container into a manufacturing execution system.
	The limitation of the first recipe step comprises a step of obtaining an ingredient container and scanning the container into a manufacturing execution system, as drafted, is a process that, under its 
	This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to "manufacturing execution system" amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the first recipe step further comprises checking the quality status of the ingredient container.
	The limitation of the first recipe step further comprises checking the quality status of the ingredient container, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "manufacturing execution system" language, "the first recipe step further comprises checking the quality status of the ingredient container" in the context of this claim encompasses the user manually checking the quality status of the ingredient container.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to "manufacturing execution system" amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an exception is detected and the corrective action comprises obtaining a replacement ingredient container.
	The limitation of an exception is detected and the corrective action comprises obtaining a replacement ingredient container, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "manufacturing execution system" language, "an exception is detected and the corrective action comprises obtaining a replacement ingredient container" in the context of this claim encompasses the user manually detecting an exception and obtaining a replacement ingredient container.
	This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to "manufacturing execution system" 

	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the first recipe step further comprises checking the quality status of the replacement ingredient container.
	The limitation of the first recipe step further comprises checking the quality status of the replacement ingredient container, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  But for the "manufacturing execution system" language, "the first recipe step further comprises checking the quality status of the replacement ingredient container" in the context of this claim encompasses the user manually checking the quality status of the replacement ingredient container.
	This judicial exception is not integrated into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to "manufacturing execution system" amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “step c) is an automated step that is implemented manually by an operator”. The limitation, as written, appears to describe step c) initially as a manual step, then automating it, then making it manual again. The meaning of the term is not clear from the claims or specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanodia et al., US Patent Pub. US 20080127186 A1 (hereinafter Kanodia).

Claim 17
Kanodia discloses a manufacturing execution system, comprising: an exception control module. (Kanodia, Para [0031-34], [0052] - - A manufacturing system with a batch analysis/”exception control module”.)

Claim 18
Kanodia discloses all the limitations of the base claims as outlined above.  
Kanodia further discloses the system comprises at least one client terminal, at least one server computer, and at least one controller. (Kanodia, Para [0004] [0032-37], [0060] Fig. 3 (34, 50, 52, 58) - - The system includes a client terminal, server computer, and a controller.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanodia et al., US Patent Pub. US 20080127186 A1 (hereinafter Kanodia) in view of Boero et al., US Patent Pub. US 20120109353 A1 (hereinafter Boero).

Claim 1
Kanodia teaches a method of producing a biopharmaceutical (Kanodia, Para [0031] - - Producing a pharmaceutical compound.), comprising: a) providing a first recipe step during biopharmaceutical manufacture to an operator (Kanodia, Para [0031], [0043-48] - - Providing batch recipe procedures/steps during pharmaceutical manufacture to an operator.); b) detecting an exception to the first recipe step (Kanodia, Para [0052], [0058], [0061] - - Detecting a deviation/exception in the batch recipe procedure/step.); c) providing corrective action during biopharmaceutical manufacture to obviate the exception against acceptance criteria (Kanodia, Para [0052], [0058], [0061] - - Taking action to correct/obviate a deviation/exception in the batch recipe procedure/step.); e) producing an automated batch record memorializing the corrective action taken. (Kanodia, Para [0043] - - Automatically storing batch production history that logs batch data and events/”corrective action taken”.)
But Kanodia fails to specify d) confirming that the corrective action was implemented. 
confirming that the corrective action was implemented. (Boero, Para [0042], [0054], [0060-62] - - Tracing corrective action performed on defective products to monitor the result of the corrective measure taken.)
Kanodia and Boero are analogous art because they are from the same field of endeavor.  They relate to manufacturing process systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing process system, as taught by Kanodia, and incorporating the tracing of corrective actions taken, as taught by Boero.  
One of ordinary skill in the art would have been motivated to do this modification in order to recover defective products by the tracing of corrective actions taken, as suggested by Boero (Para [0020]).

Claim 2
The combination of Kanodia and Boero teaches all the limitations of the base claims as outlined above.  
Boero further teaches steps b), c), and e) are automated steps. (Boero, Para [0020] - - Automation of corrective actions made to manufacturing procedures.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process system, as taught by Kanodia and Boero, and further incorporating the automation of corrective actions made to manufacturing procedures, as taught by Boero.  
One of ordinary skill in the art would have been motivated to do this modification in order to recover defective products by the automation of corrective actions made to manufacturing procedures, as suggested by Boero (Para [0020]).

Claim 3
The combination of Kanodia and Boero teaches all the limitations of the base claims as outlined above.  
Boero further teaches steps b)-e) are automated steps. (Boero, Para [0020] - - Automation of corrective actions made to manufacturing procedures.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process system, as taught by Kanodia and Boero, and further incorporating the automation of corrective actions made to manufacturing procedures, as taught by Boero.  
One of ordinary skill in the art would have been motivated to do this modification in order to recover defective products by the automation of corrective actions made to manufacturing procedures, as suggested by Boero (Para [0020]).

Claim 4
The combination of Kanodia and Boero teaches all the limitations of the base claims as outlined above.  
Boero further teaches steps a)-e) are automated steps. (Boero, Para [0020] - - Automation of corrective actions made to manufacturing procedures.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process system, as taught by Kanodia and Boero, and further incorporating the automation of corrective actions made to manufacturing procedures, as taught by Boero.  


Claim 5
The combination of Kanodia and Boero teaches all the limitations of the base claims as outlined above.  
The combination of Kanodia and Boero further teaches step c) is an automated step that is implemented manually by an operator. (Kanodia, Para [0052], [0058], [0061] - - An operator taking action to correct/obviate a deviation/exception in the batch recipe procedure/step.)

Claim 6
The combination of Kanodia and Boero teaches all the limitations of the base claims as outlined above.  
Boero further teaches step d) is determined from operator input. (Boero, Para [0053] - - Tracing corrective action performed on defective products to monitor the result of the corrective measure taken determined from operator input that the defect has been solved.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process system, as taught by Kanodia and Boero, and further incorporating the confirmation of corrective actions made to manufacturing procedures, as taught by Boero.  
One of ordinary skill in the art would have been motivated to do this modification in order to recover defective products by the confirmation of corrective actions made to manufacturing procedures, as suggested by Boero (Para [0020]).

Claim 11
Kanodia teaches a biopharmaceutical manufacturing control system. (Kanodia, Para [0031] - - Producing a pharmaceutical compound.)
But Kanodia fails to specify a manufacturing execution system; and an exception control module implemented on the manufacturing execution system that is configured to detect an exception to a process step prescribed by the manufacturing execution system and provide remedial action for the exception.
However Boero teaches a manufacturing execution system (Boero, Para [0036] - - A manufacturing execution system.); and an exception control module implemented on the manufacturing execution system that is configured to detect an exception to a process step prescribed by the manufacturing execution system and provide remedial action for the exception. (Boero, Para [0052-55], [0064] - - A defect management routine/”exception control module” implemented in the manufacturing execution system that detects a defect/exception in a process step and provides corrective/remedial action for the defect/exception.)
Kanodia and Boero are analogous art because they are from the same field of endeavor.  They relate to manufacturing process systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing process system, as taught by Kanodia, and incorporating detecting defects in a manufacturing execution system in a process step and provide corrective action for the defect, as taught by Boero.  
One of ordinary skill in the art would have been motivated to do this modification in order to recover defective products by detecting defects in a manufacturing execution system in a process step and provide corrective action for the defect, as suggested by Boero (Para [0020]).

Claim 12
The combination of Kanodia and Boero teaches all the limitations of the base claims as outlined above.  
The combination of Kanodia and Boero further teaches the manufacturing execution system is implemented by a batch executive and configured to receive an input. (Kanodia, Para [0024-34] - - The manufacturing system has a batch system/executive and can receive an input from a user workstation.)

Claim 13
The combination of Kanodia and Boero teaches all the limitations of the base claims as outlined above.  
The combination of Kanodia and Boero further teaches the system further comprises a client terminal. (Kanodia, Para [0004] [0032-37], [0060] Fig. 3 (50) - - The system includes a client terminal.)

Claim 14
The combination of Kanodia and Boero teaches all the limitations of the base claims as outlined above.  
The combination of Kanodia and Boero further teaches the manufacturing execution system is configured to receive an input from the client terminal. (Kanodia, Para [0032-37], [0060] Fig. 3 (50) - - The system receives input from a client terminal.)


Claims 7-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanodia et al., US Patent Pub. US 20080127186 A1 (hereinafter Kanodia) in view of Boero et al., US Patent Pub. US 20120109353 A1 (hereinafter Boero) as applied to Claims 1-6 and 11-14 above, in further view of Markham et al., US Patent Pub. US 20030150909 A1 (hereinafter Markham).

Claim 7
The combination of Kanodia and Boero teaches all the limitations of the base claims as outlined above.  
But the combination of Kanodia and Boero fails to specify the first recipe step comprises a step of obtaining an ingredient container and scanning the container into a manufacturing execution system.	
However Markham teaches the first recipe step comprises a step of obtaining an ingredient container and scanning the container into a manufacturing execution system. (Markham, Para [0169-177] - - Scanning an incoming component/”ingredient container” into an MES system in a first process/”recipe step”.)
Kanodia, Boero, and Markham are analogous art because they are from the same field of endeavor.  They relate to manufacturing process systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process system, as taught by Kanodia and Boero, and further incorporating the scanning of an incoming ingredient into the MES system, as taught by Markham.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the productivity of a plant by the scanning of an incoming ingredient into the MES system, as suggested by Markham (Para [0169]).

Claim 8

Markham further teaches the first recipe step further comprises checking the quality status of the ingredient container. (Markham, Para [0169-177] - - Checking the quality of an incoming component/”ingredient container” into an MES system in a first process/”recipe step”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process system, as taught by Kanodia, Boero, and Markham, and further incorporating the scanning of an incoming ingredient into the MES system, as taught by Markham.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the productivity of a plant by the scanning of an incoming ingredient into the MES system, as suggested by Markham (Para [0169]).

Claim 9
The combination of Kanodia, Boero, and Markham teaches all the limitations of the base claims as outlined above.  
Markham further teaches an exception is detected and the corrective action comprises obtaining a replacement ingredient container. (Markham, Para [0169-177] - - The quality of an incoming component/”ingredient container” is determined to be invalid/”exception detected” the material is replaced/”obtaining a replacement ingredient container”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process system, as taught by Kanodia, Boero, and Markham, and further incorporating the scanning of an incoming ingredient into the MES system, as taught by Markham.  


Claim 10
The combination of Kanodia, Boero, and Markham teaches all the limitations of the base claims as outlined above.  
Markham further teaches the method further comprises checking the quality status of the replacement ingredient container. (Markham, Para [0169-177] - - Checking the quality of an incoming component/”ingredient container” into an MES system in a first process/”recipe step”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process system, as taught by Kanodia, Boero, and Markham, and further incorporating the scanning of an incoming ingredient into the MES system, as taught by Markham.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the productivity of a plant by the scanning of an incoming ingredient into the MES system, as suggested by Markham (Para [0169]).

Claim 15
The combination of Kanodia and Boero teaches all the limitations of the base claims as outlined above.  
But the combination of Kanodia and Boero fails to specify the system further comprises a peripheral scanning device.
the system further comprises a peripheral scanning device. (Markham, Para [0170] - - A bar code scanning device that scans an incoming ingredient into the MES system.)
Kanodia, Boero, and Markham are analogous art because they are from the same field of endeavor.  They relate to manufacturing process systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process system, as taught by Kanodia and Boero, and further incorporating the scanning of an incoming ingredient into the MES system, as taught by Markham.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the productivity of a plant by the scanning of an incoming ingredient into the MES system, as suggested by Markham (Para [0169]).

Claim 16
The combination of Kanodia, Boero, and Markham teaches all the limitations of the base claims as outlined above.  
Markham further teaches the manufacturing execution system is configured to receive an input from the peripheral scanning device. (Markham, Para [0170] - - A bar code scanning device that scans an incoming ingredient into the MES system.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process system, as taught by Kanodia, Boero, and Markham, and further incorporating the scanning of an incoming ingredient into the MES system, as taught by Markham.  



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Popp, US Patent Pub. US 20070198116 A1 relates to claims 1-6, 11-14, and 17-18 regarding correcting faults, failure analysis, and bar code scanning in pharmaceutical manufacturing.
Jones et al., US Patent Num. US 6912436 B1 relates to claims 1-6, 11, and 17-18 regarding applying correction to a process control in a manufacturing environment.
Gartland et al., US Patent Pub. US 20050075748 A1 claims 1-6, 11-14, and 17-18 regarding corrective actions in a manufacturing execution system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119